Exhibit 99.1 Contact: Brett Perryman ir@omam.com (617) 369-7300 OMAM Reports Financial and Operating Results for the Fourth Quarter and Year Ended December 31, 2014 ● Economic net income of $0.39 per share ($47.0 million)for the quarter and$1.26per share ($151.3 million)for the full year, up 44% and 24% respectively, compared to the prior periods of 2013 ● U.S. GAAP earnings of $34.3 million for the quarter and $51.7 million for the twelve months ended December 31, 2014 ● AUM of $220.8 billion at December 31, 2014, an increase of 11% from December 31, 2013 ● Net client cash flows of $3.8 billion for the quarter and $9.5 billion for the full year ● $0.08 per share quarterly interim dividend approved for the fourth quarter of 2014 London – February 27, 2015 – OM Asset Management plc (NYSE: OMAM) today reports its results for the fourth quarter and year ended December 31, 2014. “OMAM produced excellent results in 2014, as our differentiated multi-boutique business model delivered the kind of diversified, broad-based franchise growth it is designed to generate,” stated Peter L. Bain, President and Chief Executive Officer of OMAM.“Pretax ENI grew to $204.1 million in 2014, an increase of 33% over the prior year, driven by growth in average assets under management of 18% and substantial performance fees. Our ENI operating margin before Affiliate key employee distributions increased to 39% in 2014 compared to 34% in 2013.” Mr. Bain continued, “Net client cash flows were $3.8 billion for the fourth quarter and $9.5 billion for the full year, as the quality of our Affiliates and their long-term investment performance continued to attract new clients on a global basis.Our full year net client cash flow represents $54.5 million of annualized management fee revenue.During the quarter and throughout the year, we had particularly strong flows into global, international and emerging markets strategies, as well as real estate investment products. The diversification of our flows reflects the strength of our franchise, as six of our seven Affiliates, and 10 of our top 15 strategies by revenue, had positive flows for the year.Investment performance remains solid across our Affiliate group on both an absolute and relative basis, and outstanding results this year in several of our global, non-US and emerging markets equity and timber products generated performance fees of $34.3 million.” “The successful execution of our business strategy continues to enhance and accelerate growth across our Affiliates.Our 2014 results reflect the growth of a number of products we have seeded through our collaborative initiatives, as well as new mandates won by our Global Distribution team.We had gross inflows of $3.4 billion into OMAM-seeded Affiliate products in 2014, and we are actively working with Affiliates to expand their capabilities in product areas such as multi-asset class, LDI and international equities.Our Global Distribution platform continues to build momentum, with $5.5 billion in assets funded to our Affiliates during 2014, and in 2015our teamwill be marketing on behalf of each of our Affiliates in multiple foreign jurisdictions.”Mr. Bain concluded, “The completion of our IPO has enabled us to increase our focus on cultivating relationships with prospective new partners, and we continue to enhance relationships with leading asset managers who recognize our proven ability to serve as a supportive and effective partner.” Table 1: Key Performance Metrics (unaudited) ($ in millions, unless otherwise noted) For the Three Months For the Twelve Months Ended December 31, Increase Ended December 31, Increase Economic Net Income Basis (Decrease) (Decrease) (Non-GAAP measure used by management) ENI revenue $ $ % $ $ % Pre-tax economic net income % % Economic net income % % Economic net incomeearnings per share (basic and fully diluted, $)* $ $ % $ $ % Adjusted EBITDA $ $ % $ $ % ENI operating margin before Affiliate key employee distributions 41
